Exhibit 10.1







RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, together with
all exhibits and schedules attached hereto or incorporated herein, this
“Agreement”) dated December 6, 2019 is made among:



 
(a)
PG&E Corporation and Pacific Gas and Electric Company, as debtors and debtors in
possession (collectively, the “Debtors”);
       
(b)
the Official Committee of Tort Claimants (the “TCC”) appointed in the Debtors’
Chapter 11 Cases (as defined herein);
       
(c)
the attorneys and other advisors and agents for holders of Fire Victim Claims
(as defined in the Term Sheet) that are signatories to this Agreement (each a
“Consenting Fire Claimant Professional”); and
       
(d)
certain funds and accounts managed or advised by Abrams Capital Management, LP
and certain funds and accounts managed or advised by Knighthead Capital
Management, LLC (each a “Shareholder Proponent”).



Each of the Debtors, the TCC, the Consenting Fire Claimant Professionals, the
Shareholder Proponents, and any subsequent person or entity that becomes a party
hereto in accordance with the terms hereof are referred to herein collectively
as the “Parties” and each individually as a “Party.”  Capitalized terms used but
not otherwise defined herein have the meanings ascribed to such terms in the
Plan (as defined below) or on the plan modifications term sheet attached hereto
as Exhibit A (the “Term Sheet”).


RECITALS


WHEREAS, on January 29, 2019, the Debtors commenced voluntary cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of California (the “Bankruptcy Court”);


WHEREAS, on September 9, 2019, the Debtors filed the Debtors’ Joint Chapter 11
Plan of Reorganization;


WHEREAS, on October 17, 2019, the TCC and the Ad Hoc Committee of Senior
Unsecured Noteholders of Pacific Gas and Electric Company (the “Ad Hoc
Committee”) filed and proposed the Joint Chapter 11 Plan of Reorganization of
Official Committee of Tort Claimants and Ad Hoc Committee of Senior Unsecured
Noteholders (including any amended or modified version thereof, the “Alternative
Plan”);


WHEREAS, on November 4, 2019, the Debtors filed the Debtors’ Joint Chapter 11
Plan of Reorganization dated November 4, 2019 (the “Plan”);


WHEREAS, the Parties have engaged in good faith, arm’s length negotiations on
the material terms of certain restructuring transactions with respect to the
Debtors’ Chapter 11 Cases and the Debtors have agreed to amend the Plan as
provided for in the Term Sheet (the “Amended Plan”) to include the terms and
conditions set forth in this Agreement and with the modifications set forth in
the Term Sheet, and a related disclosure statement (the “Disclosure Statement”);



--------------------------------------------------------------------------------





WHEREAS, in light of the aforementioned agreement, the TCC will agree to
(i) withdraw its participation and support of the Alternative Plan, and
(ii) support the Amended Plan as it would be revised not inconsistent with the
Term Sheet; and


WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of this Agreement and the Amended Plan as it would be
revised not inconsistent with the Term Sheet.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:


1.          Certain Definitions.  As used in this Agreement, the following terms
have the following meanings:


(a)         “Agreement Effective Date” means the date on which counterpart
signature pages to this Agreement shall have been executed and delivered by
(i) the TCC and at least a majority of its members through their counsel,
(ii) the Debtors, (iii) the Shareholder Proponents, (iv) Cotchett, Pitre &
McCarthy, LLP, (v) Corey, Luzaich, de Ghetaldi & Riddle LLP, (vi) Frantz Law
Group, Bridgford, Gleason & Artinian, and McNicholas & McNicholas LLP (vii)
Singleton Law Firm, APC, (viii) Skikos, Crawford, Skikos & Joseph LLP, (ix)
Walkup, Melodia, Kelly & Schoenberger, and (x) Watts Guerra LLP.


(b)         “Approval Orders” means, collectively, the RSA Approval Order and
the Estimation Approval Order.


(c)         “Claim” has the meaning set forth in section 101(5) of the
Bankruptcy Code.


(d)        “Consenting Fire Claimants Threshold” means the date on which a
sufficient number of Fire Victim Claims vote to accept the Amended Plan such
that the class of Fire Victim Claims in the Amended Plan votes to accept the
Amended Plan under 11 U.S.C. § 1126(c) as determined by the Bankruptcy Court.


(e)         “Consenting Fire Claimant Professional Group” means the group of
thirteen (13) law firms, the membership of which shall be subject to addition
upon the vote of a simple majority of the members of such group at the time. 
The initial members of the Consenting Fire Claimant Professional Group, to the
extent that they become Consenting Fire Claimant  Professionals, are:  (i) The
Brandi Law Firm; (ii) Corey, Luzaich, de Ghetaldi & Riddle LLP; (iii) Cotchett,
Pitre & McCarthy, LLP (iv) Dreyer Babich Buccola Wood Campora, LLP; (v) Frantz
Law Group, Bridgford, Gleason & Artinian, McNicholas & McNicholas, LLP (who for
the avoidance of doubt collectively shall have one vote); (vi) Jackson &
Parkinson; (vii) Robinson Calcagnie, Inc.; (viii) Singleton Law Firm;
(ix) Skikos, Crawford, Skikos & Joseph LLP; (x) Robins Cloud LLP; (xi) Walkup
Melodia Kelly & Schoenberger; (xii) the Wildfire Legal Group (consisting of
Adler Law Group, APLC, Fox Law APC, and Sieglock Law, A.P.C., who for the
avoidance of doubt collectively shall have one vote); and (xiii) Watts Guerra
LLP.




2

--------------------------------------------------------------------------------




(f)         “Definitive Documents” means the documents (including any related
agreements, instruments, schedules, or exhibits) that are necessary or desirable
to implement, or otherwise relate to this Agreement, the Amended Plan (including
any plan supplements), the Disclosure Statement, any order approving the
Disclosure Statement, and any order confirming the Amended Plan, in each case on
terms and conditions consistent with the Amended Plan.


(g)         “Effective Date” has the meaning set forth in the Amended Plan.


(h)         “Estimation Approval Motion” means the motion seeking entry of the
Estimation Approval Order.


(i)         “Estimation Approval Order” means the order, in form and substance
reasonably acceptable to the Parties and subject to and conditioned upon the
satisfaction of the Consenting Fire Claimant Threshold, approving settlement of
the Estimation Matters, pursuant to Federal Rule of Bankruptcy Procedure 9019
and Section 502(c) of the Bankruptcy Code, which shall provide for the aggregate
estimation and aggregate allocation of the Fire Victims Claims in the amount of
the Aggregate Fire Victims Consideration for all purposes in these Chapter 11
Cases (including, without limitation, for distribution to the Fire Victims Trust
under the Amended Plan).


(j)         “Estimation Matters” means the (i) Debtors’ Motion Pursuant to 11
U.S.C. §§ 105(a) and 502(c) for the Establishment of Wildfire Claims Estimation
Procedures (ECF No. 3091), and (ii) Case No. 19-cv-05257-JD pending in the
United States District Court for the Northern District of California.


(k)        “Financing Motion” means the Motion of Debtors for Entry of Orders
(I) Approving Terms of, and Debtors' Entry into and Performance under, Exit
Financing Commitment Letters and (II) Authorizing Incurrence, Payment, and
Allowance of Fee and/or Premiums, Indemnities, Costs and Expenses as
Administrative Expense Claims (ECF No. 4446) as amended or modified.


(l)         “Interests” has the meaning set forth in the Amended Plan.


(m)       “Requisite Consenting Fire Claimant Professionals” (i) the TCC, acting
by vote of simple majority of its members; and (ii) the Consenting Fire Claimant
Professional Group, acting by vote of a simple majority of its members.


(n)        “RSA Approval Motion” means a motion seeking approval of this
Agreement in form and substance reasonably satisfactory to the Debtors, the
Requisite Consenting Fire Claimant Professionals, and the Shareholder
Proponents.


(o)         “RSA Approval Order” means an order, in form and substance
reasonably acceptable to the Debtors, the Requisite Consenting Fire Claimant
Professionals, and the Shareholder Proponents, approving this Agreement.




3

--------------------------------------------------------------------------------





(p)         “SEC” means the United States Securities and Exchange Commission.


(q)         “Securities Act” means the Securities Act of 1933, as amended.


(r)         “Subro RSA Motion” means the Debtors' Motion Pursuant to 11 U.S.C.
sections 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for Entry of an
Order (I) Authorizing the Debtors to Enter into Restructuring Support Agreement
with the Consenting Subrogation Claimholders, (II) Approving the Terms of
Settlement with Such Consenting Subrogation Claimholders, Including the Allowed
Subrogation Amount, and (III) Granting Related Relief (ECF No. 3992), as amended
or modified.


(s)        “Support Period” means the period commencing on the Agreement
Effective Date and ending on the earlier of the (i) date on which this Agreement
is terminated in accordance with Section 3 hereof and (ii) the Effective Date of
the Amended Plan.


2.          Agreement Among the Parties to Implement the Term Sheet.  Subject to
the terms and conditions hereof, for the duration of the Support Period, the
Parties, as applicable, and each of their respective attorneys, advisors and
agents, agree that:


(a)        the Debtors shall (i) file the Amended Plan with the Bankruptcy Court
by December 12, 2019, (ii) seek approval by the Bankruptcy Court of procedures
to allow distribution of solicitation materials and casting of ballots for
holders of Fire Victim Claims by digital means, (iii) on or prior to 7:00 p.m.
Pacific time on December 6, 2019, deliver their Amended Plan to the Governor of
the State of California (the “Governor”), (iv) provide the Governor and his
counsel and advisors on a timely basis with all information necessary to
evaluate whether in his judgment the Amended Plan and the restructuring
transactions provided therein comply with AB 1054, (v) use commercially
reasonable efforts to obtain confirmation of the Amended Plan as soon as
reasonably practicable in accordance with the Bankruptcy Code and the Bankruptcy
Rules and on terms consistent with this Agreement, and (vi) promptly enter into
discussions for the settlement of all the preference cases arising out of the
Tubbs fire pending in the Superior Court for the State of California (the “Tubbs
Cases”);


(b)        upon entry of the RSA Approval Order, the TCC shall file a notice of
withdrawal as a proponent of the Alternative Plan, in form and substance
reasonably satisfactory to the Debtors and the Shareholder Proponents, with the
Bankruptcy Court, and the Parties shall immediately suspend all pending
discovery regarding the Subro RSA Motion and the Financing Motion;


(c)         the Debtors shall file the RSA Approval Motion within three (3) days
of Agreement Effective Date and seek entry of the RSA Approval Order;


(d)         upon the filing of the RSA Approval Motion, the Parties agree to (i)
seek a 15 day continuance of the Tubbs Cases pursuant to California Code of
Civil Procedure § 36.5(f), which shall be made no later than December 10, 2019;
and (ii) a stay of the Estimation Matters until such time as the Bankruptcy
Court has entered the Estimation Approval Order, or a termination under Section
3 hereof;




4

--------------------------------------------------------------------------------





(e)        the Debtors shall file the Estimation Approval Motion within three
(3) days of the entry of an order by the Bankruptcy Court approving the
Disclosure Statement and the Estimation Approval Motion shall be heard at or
before the beginning of the Confirmation Hearing;


(f)         each Party shall support entry of the Approval Orders by the
Bankruptcy Court and the United States District Court for the Northern District
of California (Case No. 19-cv-05257-JD), as applicable;


(g)        each Consenting Fire Claimant Professional shall use all reasonable
efforts to advise and recommend to its existing and future clients’ (who hold
Fire Victim Claims) to (i) support and vote to accept the Amended Plan, and (ii)
to opt-in to consensual releases under Section 10.9(b) of the Amended Plan;


(h)         upon entry of the RSA Approval Order, the Debtors shall (i) have
entered into one or more settlement agreements settling all of the Tubbs Cases
(the “Tubbs Settlements”), which shall (A) allow such claims subject to payment
solely from the Fire Victims Trust (as defined in the Term Sheet and provided in
the Amended Plan), (B) be in form and substance satisfactory to the parties
thereto, (C) be confidential and sealed, and (D) not be admissible or introduced
into evidence for any purpose in any proceeding, including without limitation
the Estimation Matters or in any other case or proceeding in or related to the
Chapter 11 Cases; and (ii) have filed a motion with the Bankruptcy Court seeking
approval of the Tubbs Settlements on shortened notice;


(i)          the Requisite Consenting Fire Claimant Professionals shall provide
the Debtors and the Shareholder Proponents with all terms for the Fire Victim
Trust not specified in the Term Sheet no later than January 20, 2020;


(j)        each Party shall use commercially reasonable efforts to support and
cooperate with the Debtors to obtain confirmation of the Amended Plan and any
regulatory or other approvals necessary for confirmation or effectiveness of the
Amended Plan;


(k)        the TCC shall provide the Debtors a letter, in form and substance
agreed to by the Debtors, the Requisite Consenting Fire Claimant Professionals
and the Shareholder Proponents, from the TCC that the Debtors may distribute to
holders of Fire Victim Claims along with the solicitation materials in respect
of the Amended Plan in which the TCC advises and recommends holders of Fire
Victim Claims to vote to accept the Amended Plan;


(l)          the Requisite Consenting Fire Claimant Professionals shall provide
to counsel, who are not Consenting Fire Claimant Professionals, written
information to facilitate the holders of Fire Victim Claims not represented by a
Consenting Fire Claimant Professional and their counsel making a meaningful and
informed participation and voting decision on the Amended Plan, and each holder
of a Fire Victim Claim shall have the right to make his or her own decision
regarding voting on the Amended Plan after receiving the advice of his or her
individual counsel;




5

--------------------------------------------------------------------------------





(m)       each Shareholder Proponent (i) shall, subject to the receipt of the
Disclosure Statement and other solicitation materials in respect of the Amended
Plan, vote or cause to be voted all of its Interests to accept the Amended Plan;
and (ii) shall not change or withdraw (or cause to be changed or withdrawn) any
vote cast to accept the Amended Plan;


(n)         each Party shall oppose efforts and procedures to (i) solicit
acceptances by any creditors of, and (ii) seek confirmation, consummation or
implementation of the Alternative Plan;


(o)         each Party shall not:


i.          object to, delay, impede, or take any other action to interfere with
acceptance, confirmation, or implementation of the Amended Plan, including,
without limitation, support any request to terminate the Debtors’ exclusive
periods to file or solicit a plan of reorganization;


ii.          directly or indirectly solicit approval or acceptance of,
encourage, propose, file, support, participate in the formulation of or vote
for, any restructuring, sale of assets, merger, workout, or plan of
reorganization for the Debtors other than the Amended Plan, including, without
limitation, the Alternative Plan or any other plan of reorganization proposed by
the Ad Hoc Committee;


iii.          otherwise take any action that would interfere with, delay,
impede, or postpone (i) the solicitation of acceptances, consummation, or
implementation of the Amended Plan, or (ii) the entry or effectiveness of the
Approval Orders (other than as a result of the failure of the Consenting Fire
Claimant Threshold to occur); or


iv.          challenge the Governor’s exercise of his judgment of whether the
Amended Plan and the restructuring transactions provided therein comply with
AB1054 in any pleading or hearing on the RSA Approval Motion with the Bankruptcy
Court.


3.          Termination.


(a)         Automatic Termination.  This Agreement will terminate automatically
if:


                                          i.          the Consenting Fire
Claimants Threshold is not satisfied by the later to occur of (A) the voting
deadline for the Amended Plan and (B) June 30, 2020;


                                        ii.          any of the following occur:
(A) the RSA Approval Motion is not filed in the Bankruptcy Court within three
(3) days of the Agreement Effective Date, (B) the RSA Approval Order is not
entered by December 20, 2019; (C) the Disclosure Statement is not approved by
March 30, 2020 and the Estimation Approval Motion is not filed by March 30,
2020, (D) the Amended Plan is not confirmed by June 30, 2020, or (E) the
Effective Date of the Amended Plan does not occur prior to August 29, 2020;
provided, the deadlines set forth in items (A) through (E) of the foregoing may
be extended by mutual written consent of the Debtors, the Shareholder
Proponents, Requisite Consenting Fire Claimant Professionals, and the TCC;



6

--------------------------------------------------------------------------------





iii.       the Governor advises the Debtors, on or before December 13, 2019, in
writing that (A) the Amended Plan and the restructuring transactions provided
therein do not in his sole judgment comply with AB1054 and (B) describes with
particularity how the Amended Plan and the restructuring transactions provided
therein do not comply with AB1054; provided, that such termination shall not
occur if the Debtors have modified the Amended Plan in a manner acceptable to
the Governor in his sole discretion by a date that is the earlier of (Y) the
commencement of the hearing on the RSA Approval Motion or (Z) December 17, 2019;


iv.        the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court or
the California Public Utilities Commission, which has not been stayed), of any
statute, regulation, ruling or order declaring the Amended Plan or any material
portion thereof (in each case, to the extent it relates to the terms hereof) to
be unenforceable or enjoining or otherwise restricting the consummation of any
material portion of the Amended Plan, and such ruling, judgment, or order has
not been stayed, reversed, or vacated, within fourteen (14) calendar days after
issuance;


v.          a trustee under section 1104 of the Bankruptcy Code or an examiner
with expanded powers shall have been appointed in the Chapter 11 Cases; or


vi.         an order for relief under chapter 7 of the Bankruptcy Code shall
have been entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have
been dismissed, in each case by order of the Bankruptcy Court.


(b)        TCC/Requisite Consenting Fire Claimant Professional Termination
Events.  The TCC or the Requisite Consenting Fire Claimant Professionals may
terminate this Agreement, in each case, upon delivery of written notice to the
Debtors and the Shareholder Proponents at any time after the occurrence of or
during the continuation of any of the following events (each, a “Creditor
Termination Event”):


i.            the breach by the Debtors or the Shareholder Proponents of any of
their obligations, representations, warranties, or covenants set forth in this
Agreement;


ii.         the Debtors and the Shareholder Proponents at any time either
(A) fail to prosecute the Amended Plan and seek entry of the Confirmation Order
that contain the terms set forth in the Term Sheet, and are otherwise consistent
with the terms hereof, or (B) propose, pursue or support a Plan or Confirmation
Order inconsistent with the terms set forth in the Term Sheet or the Amended
Plan;


iii.         the Amended Plan is, or is modified to be, inconsistent with the
Term Sheet or this Agreement; or


iv.         on or before the hearing on the RSA Approval Motion, if Section
4.19(f)(ii) of the Amended Plan (and any related provisions) has not been
modified to the satisfaction of the TCC and the Requisite Consenting Fire
Claimant Professionals.





7

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Debtors and the Shareholder Proponents shall
have ten (10) days from the receipt of any such written notice of termination
from the TCC or the Requisite Consenting Fire Claimant Professionals specifying
the purported default or Creditor Termination Event to cure any purported
default or Creditor Termination Event under this section and no termination of
this Agreement shall be effective unless and until the expiration of such ten
(10) day period without such purported default or Creditor Termination Event
being waived or cured.


(c)          Debtors/Shareholder Proponent Termination. The Debtors or either
Shareholder Proponent may terminate this Agreement upon delivery of written
notice to the TCC at any time after the occurrence of or during the continuation
of any of the following events (each, a “Proponent Termination Event”):


i.          the breach by either the TCC or Consenting Fire Claimant
Professionals that represent, in the aggregate, more than 8,000 holders of Fire
Victim Claims of any of their obligations, representations, warranties, or
covenants set forth in this Agreement; or


ii.         the TCC takes any action inconsistent with its obligations under
this Agreement or fails to take any action required under this Agreement, in
either case in reliance on the provisions of Section 19 of this Agreement.


Notwithstanding the foregoing, the TCC and the Consenting Fire Claimant
Professionals shall have ten (10) days from the receipt of any such written
notice of termination from the Debtors or the Shareholder Proponents specifying
the purported default or Proponent Termination Event to cure any purported
default or Proponent Termination Event under this section and no termination of
this Agreement shall be effective unless and until the expiration of such ten
(10) day period without such purported default or Proponent Termination Event
being waived or cured.


(d)          Termination Generally.


i.          No Party may terminate this Agreement based on an event caused by
such Party’s own failure to perform or comply in all material respects with the
terms and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions).


ii.          Upon termination of this Agreement in accordance with this
Section 3, (A) all Parties shall be released from any prospective commitments,
undertakings, and agreements under or related to this Agreement other than
obligations under this Agreement that by their terms expressly survive
termination; (B) the Estimation Matters shall immediately recommence; and (C)
all litigation regarding the Tubbs fire, including a determination of whether or
not the Utility caused the Tubbs fire, shall be determined by the United States
District Court for the Northern District of California without any reference to
any state court proceeding.


iii.         Upon termination of this Agreement pursuant to Sections 3, all
prior agreements among the Parties shall become null and void, the Parties will
be excused from any future performance, and the Approval Orders shall be
immediately and automatically vacated and be of no further force and effect,
other than to the extent that the RSA Approval Order approves this Agreement,
and shall not be admissible as evidence in any case or proceeding for any
purpose.




8

--------------------------------------------------------------------------------





iv.          Notwithstanding anything to the contrary herein, if the TCC
terminates this Agreement in reliance of the provisions of Section 19 herein,
such termination shall only terminate the TCC as a party to this Agreement and
shall not terminate this Agreement for any other Party.


4.          Definitive Documents; Good Faith Cooperation; Further Assurances.


Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to, the pursuit, approval, implementation, and consummation of the
transactions contemplated by this Agreement and the Amended Plan as well as the
negotiation, drafting, execution, and delivery of the Definitive Documents. 
Furthermore, subject to the terms hereof, each of the Parties shall take such
action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement.


5.          Mutual Representations and Warranties.


Each of the Parties, severally and not jointly, represents and warrants to each
other Party that the following statements are true, correct, and complete as of
the date hereof (or, if later, the date that such Party first became or becomes
a Party) but, solely with respect to the Debtors and the TCC, subject to any
limitations or approvals arising from, or required by, the commencement of the
Chapter 11 Cases:


(a)          it is validly existing and in good standing under the laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;


(b)          except as expressly provided in this Agreement or as may be
required for disclosure by the SEC, no material consent or approval of, or any
registration or filing with, any governmental authority or regulatory body is
required for it to carry out and perform its obligations under this Agreement
and the Amended Plan;


(c)          except as expressly provided in this Agreement, it has all
requisite organizational power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its obligations under,
this Agreement and the Amended Plan;


(d)          the execution and delivery by it of this Agreement, and the
performance of its obligations hereunder, have been duly authorized by all
necessary organizational action on its part;


(e)          it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement; and




9

--------------------------------------------------------------------------------





(f)          the execution, delivery, and performance by such Party of this
Agreement does not and will not (i) violate any provision of law, rule, or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, (ii)
conflict with, result in a breach of, or constitute (with or without notice or
lapse of time or both) a default under any material debt for borrowed money to
which it or any of its subsidiaries is a party, or (iii) violate any order,
writ, injunction, decree, statute, rule, or regulation.


6.         Cooperation.  Each Party hereby covenants and agrees to cooperate
with each other in good faith in connection with, and shall exercise
commercially reasonable efforts with respect to the pursuit, approval,
negotiation, execution, delivery, and implementation of the Amended Plan.  The
Debtors shall use commercially reasonable efforts to provide counsel for the
TCC, the Consenting Fire Claimant Professionals, and the Shareholder Proponents
drafts of all motions, applications, and other substantive pleadings (including
the Amended Plan and/or Disclosure Statement, and any amendments thereto) the
Debtors intend to file with the Bankruptcy Court to implement the Amended Plan
(or that could reasonably be expected to affect implementation of the
modifications in the Term Sheet) at least three (3) calendar days before the
date when the Debtors intend to file such pleading, unless such advance notice
is impossible or impracticable under the circumstances, in which case the
Debtors shall use commercially reasonable efforts to notify telephonically or by
electronic mail counsel to the TCC, the Consenting Fire Claimant Professionals,
and the Shareholder Proponents to advise them as such and, in any event, shall
provide such drafts as soon as reasonably practicable.


7.         Amendments.  Except as otherwise expressly set forth herein, this
Agreement (including any exhibits or schedules hereto and thereto) may not be
waived, modified, amended, or supplemented except in a writing signed by the
Debtors, the Shareholder Proponents, and the Requisite Consenting Fire Claimant
Professionals, provided, that any waiver, change, modification, or amendment to
this Agreement or the Amended Plan that adversely affects the economic
recoveries or treatment of the holders of Fire Victim Claims compared to the
economic recoveries or treatment set forth in the Term Sheet attached hereto may
not be made without the written consent of the Consenting Fire Claimant
Professional representing such holder.  In the event that a waiver, change,
modification, or amendment to this Agreement materially adversely affects a
client of a Consenting Fire Claimant Professional and that Consenting Fire
Claimant Professional does not consent (“Non-Consenting Claimant Professional”),
and such waiver, change, modification, or amendment receives the consent of the
Requisite Consenting Fire Claimant Professionals, this Agreement shall be deemed
to have been terminated only as to such Non-Consenting Claimant Professional,
and this Agreement shall continue in full force and effect in respect to the TCC
and all other Consenting Fire Claimant Professionals.  Notwithstanding the
foregoing, the Debtors may amend, modify, or supplement the Amended Plan from
time to time without the consent of the TCC or any Consenting Fire Claimant
Professional to cure any ambiguity, defect (including any technical defect), or
inconsistency, provided, that any such amendments, modifications, or supplements
do not materially adversely affect the rights, interests, or treatment of the
TCC or Consenting Fire Claimant Professional under the Amended Plan.


8.          Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)         This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of
California and applicable federal law, without regard to any conflict of law
provisions that would require the application of the law of any other
jurisdiction.




10

--------------------------------------------------------------------------------





(b)        Each Party irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in the Bankruptcy
Court and each Party hereby irrevocably submits to the exclusive jurisdiction of
the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, Courts of the State of California and of the United States
District Court for the Northern District of California, and any appellate court
from any thereof, for itself and with respect to its property, generally and
unconditionally.  Each Party further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient.  Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the Bankruptcy Court as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the proceeding
in such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.


(c)         EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NOTHING IN THIS
AGREEMENT, INCLUDING THIS SECTION 8(c), SHALL AFFECT ANY CONSENTING FIRE
CLAIMANT’S RIGHT TO A JURY TRIAL WITH RESPECT TO ITS APPLICABLE FIRE VICTIM
CLAIM.


9.          Specific Performance/Remedies.  The Parties understand and agree
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity
of proving the inadequacy of money damages as a remedy.  Each Party hereby
waives any requirement for the security or posting of any bond in connection
with such remedies.


10.         Survival.  Notwithstanding the termination of this Agreement
pursuant to Section 3, Sections 2(h) and 3(d)(ii) and (iv) shall survive such
termination and shall continue in full force and effect in accordance with the
terms hereof; provided, that any liability of a Party for failure to comply with
the terms of this Agreement shall survive such termination.





11

--------------------------------------------------------------------------------





11.          Headings.  The headings of the sections, paragraphs, and
subsections of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof or, for any purpose, be deemed a part of this
Agreement.


12.          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors, administrators, and representatives, provided that
nothing contained in this Section 12 shall be deemed to permit sales,
assignments, or transfers of Claims subject to transfer restrictions under this
Agreement.


13.          Several, Not Joint, Obligations.  The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.


14.          Relationship Among Parties.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.  No Party shall have any
responsibility for any trading by any other entity by virtue of this Agreement. 
No prior history, pattern, or practice of sharing confidences among or between
the Parties shall in any way affect or negate this understanding and agreement. 
The Parties, other than the Shareholder Proponents, have no agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Debtors
and do not constitute a “group” within the meaning of Rule 13d-5 under the
Securities Act, as amended.


15.          Prior Negotiations; Entire Agreement.  This Agreement, including
the exhibits and schedules hereto, constitutes the entire agreement of the
Parties, and supersedes all other prior negotiations, with respect to the
subject matter hereof and thereof.


16.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement.  Execution copies of
this Agreement delivered by facsimile or PDF shall be deemed to be an original
for the purposes of this paragraph.


17.          Notices.  All notices hereunder shall be deemed given if in writing
and delivered, if contemporaneously sent by electronic mail, facsimile, courier
or by registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers:




(a)
If to the Debtors, to:



PG&E Corporation
77 Beale Street
San Francisco, CA 94105
Attention: Janet Loduca



With a copy to:




12

--------------------------------------------------------------------------------





Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Jessica Liou, and Matthew Goren
(stephen.karotkin@weil.com, jessica.liou@weil.com, matthew.goren@weil.com)


- and -


Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attention: Kevin Orsini and Paul Zumbro
(korsini@cravath.com, pzumbro@cravath.com)




(b)
If to the Shareholder Proponents, to:



Jones Day
555 South Flower Street
Fiftieth Floor
Los Angeles, CA 90071
Attention:  Bruce Bennett and Joshua Mester
(bbennett@jonesday.com, jmester@jonesday.com)




(c)
If to the TCC, to:



Attention:    Karen Lockhart
c/o Steve Campora, Esq.
Dreyer Babich Buccola Wood Campora LLP
E-mail:        scampora@dbbwc.com


with a copy (which shall not constitute notice) to:


Baker & Hostetler LLP
160 Battery Street, Suite 100
San Francisco, CA 94111
Attention:     Robert Julian and Cecily A. Dumas,
(rjulian@bakerlaw.com; cdumas@bakerlaw)


13

--------------------------------------------------------------------------------



- and -




(d)
If to a Consenting Fire Claimant, to the address listed on the signature page
for the applicable Consenting Fire Claimant Professional.



Any notice given by delivery, mail, or courier shall be effective when
received.  Any notice given by facsimile or electronic mail shall be effective
upon oral, machine, or electronic mail (as applicable) confirmation of
transmission.


18.          Settlement and Mediation Discussions.  This Agreement and all
statements and information contained herein (a) are settlement communications
made in a court ordered mediation, (b) are made without prejudice to any party’s
legal position, (c) are subject to Federal Rule of Evidence 408, the mediation
privileges, and any applicable bankruptcy or state law covering the same subject
matter, (d) shall not constitute an admission of liability by any person or
entity, and (e) are not discoverable or admissible for any purpose in any legal
or administrative proceeding whatsoever.


19.          Fiduciary Duty.  Notwithstanding anything in this Agreement to the
contrary, and solely with respect to the TCC, nothing in this Agreement, the
Term Sheet or the Amended Plan shall require the TCC to take or refrain from
taking any action that it determines in good faith would be inconsistent with
its fiduciary duties under applicable law.  Notwithstanding the foregoing, the
TCC acknowledges that its entry into this Agreement is consistent with its
fiduciary duties.


20.          Good-Faith Cooperation; Further Assurances.  Subject to the terms
and conditions hereof, the Parties shall take such action as may be reasonably
necessary or reasonably requested by the other Party to carry out the purposes
and intent of this Agreement.


21.          No Solicitation; Adequate Information.  This Agreement is not and
shall not be deemed to be a solicitation for consents to the Amended Plan.  The
votes of the holders of Claims against the Debtors will not be solicited until
such holders who are entitled to vote on the Amended Plan have received the
Amended Plan, the Disclosure Statement and related ballots, and other required
solicitation materials.  In addition, this Agreement does not constitute an
offer to issue or sell securities to any person or entity, or the solicitation
of an offer to acquire or buy securities, in any jurisdiction where such offer
or solicitation would be unlawful.


22.          Publicity.  The Debtors shall use commercially reasonable efforts
to submit drafts to Baker & Hostetler LLP, counsel to the TCC, the Consenting
Fire Claimant Professionals, and to Jones Day, counsel to the Shareholder
Proponents, any press releases and public documents that constitute disclosure
of the existence or terms of this Agreement or any amendment to the terms of
this Agreement before making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.


23.          Severability.  If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Further, it is the intention of the parties that nothing
in this Agreement shall obligate any party to make a filing with the Securities
and Exchange Commission pursuant to Section 13 or Section 16 of the Securities
Exchange Act of 1934, as amended.  Upon any such determination of invalidity or
a requirement to file, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.




14

--------------------------------------------------------------------------------





24.          Additional Consenting Fire Claimants Professionals. Counsel for
holders of a Fire Victim Claim may at any time become a party to this Agreement
as a Consenting Fire Claimant Professional by executing a Joinder Agreement in
the form attached hereto as Exhibit B, pursuant to which such Joining Party
represents and warrants to the Debtors, the TCC, and the Shareholder Proponents
that it agrees to be bound by the terms of this Agreement as a Consenting Fire
Claimant Professional hereunder.


25.          Interpretation; Rules of Construction; Representation by Counsel.
When a reference is made in this Agreement to a Section, Exhibit, or Schedule,
such reference shall be to a Section, Exhibit, or Schedule, respectively, of or
attached to this Agreement unless otherwise indicated.  Unless the context of
this Agreement otherwise requires, (a) words using the singular or plural number
also include the plural or singular number, respectively, (b) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (c) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (d) the word “or” shall not be exclusive and shall be read to
mean “and/or.”  The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding, or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.


26.          Effectiveness.  Except as set forth in the immediately succeeding
sentence, this Agreement shall be effective and binding on all Parties upon the
Agreement Effective Date.  Upon the Agreement Effective Date and until the
earlier of entry of the Approval Orders, the Debtors, the Shareholder
Proponents, Consenting Fire Claimant Professionals, and the TCC shall proceed in
good faith during the Support Period to seek Bankruptcy Court approval of this
Agreement and the Parties shall not, directly or indirectly, propose, file,
support, solicit, encourage or participate in any chapter 11 plan or settlement
of Fire Victim Claims other than as set forth herein.


[Signature pages follow.]


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacities as officers of the undersigned and not in any other
capacity, as of the date first set forth above.





  DEBTORS             PG&E CORPORATION
         


By:
/s/ Janet C. Loduca       Name: Janet C. Loduca
      Title: Senior Vice President, General Counsel
         


  PACIFIC GAS AND ELECTRIC COMPANY
         


By:
/s/ Janet C. Loduca       Name: Janet C. Loduca       Title: Senior Vice
President, General Counsel          





















--------------------------------------------------------------------------------





TCC
                   
By:
/s/ Cecily A. Dumas             Name:
Cecily A. Dumas             Firm:

Baker & Hostetler LLP
     
Attorneys for TCC
   
























--------------------------------------------------------------------------------





TCC Member
         
Michael Carlson

                   
By:
/s/ Brendan M. Kunkle             Name:
Brendan M. Kunkle
            Firm:

Abbey, Weitzenberg, Warren & Emery

     
Attorneys for TCC Member

   









--------------------------------------------------------------------------------




TCC Member
         
Karen Lockhart

                   
By:
/s/ Steven M. Campora             Name:
Steven M. Campora
            Firm:

Dreyer, Babich, Buccola, Wood, Campora LLP

     
Attorneys for TCC Member

   


















--------------------------------------------------------------------------------





TCC Member
         
Samuel Maxwell

                   
By:
/s/ W. Gordon Kaupp             Name:
W. Gordon Kaupp
            Firm:

Kaupp & Feinberg, LLP

     
Attorneys for TCC Member

   



















--------------------------------------------------------------------------------






TCC Member
         
Susan Slocum

                   
By:
/s/ Mary E. Alexander             Name:
Mary E. Alexander
            Firm:

Mary Alexander & Associates, P.C.
     
Attorneys for TCC Member

   


















--------------------------------------------------------------------------------





TCC Member
         
Kirt Trostle

                   
By:
/s/ Tom Tosdal
            Name:
Tom Tosdal
            Firm:

Tosdal Law Firm

     
Attorneys for TCC Member

   




















--------------------------------------------------------------------------------





TCC Member
         
Tommy Wehe

                   
By:
/s/ Steven J. Skikos             Name:
Steven J. Skikos
            Firm:

Skikos, Crawford, Skikos & Joseph, LLP

     
Attorneys for TCC Member

   


















--------------------------------------------------------------------------------





TCC Member
         
Gregory Wilson

                   
By:
/s/ Frank M. Pitre             Name:
Frank M. Pitre
            Firm:

Cotchett, Pitre & McCarthy, LLP

     
Attorneys for TCC Member

   







--------------------------------------------------------------------------------







CONSENTING FIRE CLAIMANT PROFESSIONAL
           
By:
/s/ Brendan M. Kunkle             Name:
Brendan M. Kunkle
            Firm:

Abbey, Weitzenberg, Warren & Emery

     
Attorneys for Holders of Fire Victim Claims
   






























--------------------------------------------------------------------------------




CONSENTING FIRE CLAIMANT PROFESSIONAL

            ADLER LAW GROUP, APLC
                   
By:
/s/ Elliot Adler       Name:
Elliot Adler      
Attorney for Holders of Fire Victim Claims    








--------------------------------------------------------------------------------





CONSENTING FIRE CLAIMANT PROFESSIONAL

            FRANTZ LAW GROUP, APLC
                   
By:
/s/ James P. Frantz
      Name:
James P. Frantz      
Attorney for Holders of Fire Victim Claims    





BRIDGFORD GLEASON & ARTINIAN

                   
By:
/s/ Richard Bridgford
      Name:
Richard Bridgford      
Attorney for Holders of Fire Victim Claims    





MCNICHOLAS & MCNICHOLAS

                   
By:
/s/ Patrick McNicholas
      Name:
Patrick McNicholas      
Attorney for Holders of Fire Victim Claims    















--------------------------------------------------------------------------------





CONSENTING FIRE CLAIMANT PROFESSIONAL
           
By:
/s/ Steven M. Campora
            Name:
Steven M. Campora             Firm:

Dreyer, Babich, Buccola, Wood, Campora LLP
     
Attorneys for Holders of Fire Victim Claims
   








--------------------------------------------------------------------------------


CONSENTING FIRE CLAIMANT PROFESSIONAL

            COREY, LUZAICH, DE GHETALDI & RIDDLE LLP                    
By:
/s/ Dario de Ghetaldi       Name:
Dario de Ghetaldi 
        Amanda L. Riddle
     
Attorneys for Holders of Fire Victim Claims    






DANKO MEREDITH, TRIAL LAWYERS                    
By:
/s/ Michael S. Danko       Name:

Michael S. Danko
Kristine K. Meredith
     
Attorneys for Holders of Fire Victim Claims    






GIBBS LAW GROUP LLP                    
By:
/s/ Eric Gibbs       Name:

Eric Gibbs
Dylan Hughes
     
Attorneys for Holders of Fire Victim Claims    








--------------------------------------------------------------------------------





CONSENTING FIRE CLAIMANT PROFESSIONAL

            COTCHETT, PITRE & MCCARTHY, LLP
                   
By:
/s/ Frank M. Pitre
      Name:
Frank M. Pitre      
Attorney for Holders of Fire Victim Claims    










--------------------------------------------------------------------------------




CONSENTING FIRE CLAIMANT PROFESSIONAL

                   
By:
/s/ Gerald Singleton
     
Name:

Firm:

Gerald Singleton
Singleton Law Firm, APC

     
Attorneys for Fire Victim Claimants    










--------------------------------------------------------------------------------






CONSENTING FIRE CLAIMANT PROFESSIONAL
           
By:
/s/ Steven J. Skikos
            Name:
Steven J. Skikos             Firm:

Skikos, Crawford, Skikos & Joseph, LLP
     
Attorneys for Holders of Fire Victim Claims
   










--------------------------------------------------------------------------------






CONSENTING FIRE CLAIMANT PROFESSIONAL
           
By:
/s/ Tom Tosdal
            Name:
Tom Tosdal             Firm:

Tosdal Law Firm

     
Attorneys for Holders of Fire Victim Claims
   









--------------------------------------------------------------------------------







CONSENTING FIRE CLAIMANT PROFESSIONAL

            WALKUP, MELODIA, KELLY & SCHOENBERGER
                   
By:
/s/ Khaldoun A. Baghdadi
      Name:

Khaldoun A. Baghdadi
Michael A. Kelly

     
Attorneys for Holders of Fire Victim Claims    









--------------------------------------------------------------------------------





CONSENTING FIRE CLAIMANT PROFESSIONAL
           
By:
/s/ Mikal Watts             Name:
Mikal Watts
            Firm:

Watts Guerra LLP

     


   












--------------------------------------------------------------------------------





SHAREHOLDER PROPONENT

            By:
Abrams Capital Management, L.P. on behalf of certain funds and accounts it
manages or advises
              By: Abrams Capital Management, LLC, its General Partner           
         
Signature:
/s/ David Abrams       Name:
David Abrams
      Title:
Managing Member    












--------------------------------------------------------------------------------





SHAREHOLDER PROPONENT

            By:

Knighthead Capital Management, LLC
on behalf of certain funds and accounts it manages or advises

                   
Signature:
/s/ Thomas A. Wagner       Name:
Thomas A. Wagner
   










--------------------------------------------------------------------------------





EXHIBIT A


TERM SHEET





--------------------------------------------------------------------------------



PG&E Corporation and Pacific Gas and Electric Company


Summary of Terms Relevant to Treatment of Non-Subrogation Wildfire Claims
December 6, 2019




The following are the terms regarding the treatment of pre-petition
non-subrogation wildfire claims asserted against PG&E Corporation (“HoldCo”) and
Pacific Gas and Electric Company (the “Utility” and collectively with HoldCo,
the “Debtors”), to be incorporated into the joint plan of reorganization filed
by the Debtors on November 4, 2019 in the Debtors’ reorganization cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of California (the “Bankruptcy Court”) pursuant to the Restructuring
Support Agreement among the Debtors, the TCC, the Consenting Fire Claimant
Professionals, and the Shareholder Proponents dated as of December 6, 2019 (the
“RSA”).


This term sheet does not constitute (nor shall it be construed as) an offer with
respect to any securities or a solicitation of acceptances or rejections for any
plan of reorganization, it being understood that any such offer or solicitation
shall be made only in compliance with section 1145 of the bankruptcy code and
other applicable rules and laws.




* * *


















1

--------------------------------------------------------------------------------





Article I - Definitions
Aggregate Fire Victim Consideration means the aggregate consideration used to
fund the Fire Victim Trust of (a) $5.41 billion in cash contributed on the
Effective Date, (b) $1.35 billion in cash payable through (i) $650 million paid
in cash on January 15, 2021 pursuant to a Tax Benefit Payment Agreement, and
(ii) $700 million paid in cash on January 15, 2022 pursuant to a Tax Benefits
Payment Agreement; (c) $6.75 billion in New HoldCo Common Stock (at Fire Victim
Equity Value), which shall not be less than 20.9% of the New HoldCo Common Stock
assuming the Utility’s allowed return on equity as of the date of this Term
Sheet; (d) the assignment by the Debtors and Reorganized Debtors to the Fire
Victim Trust of the Assigned Rights and Causes of Action; and (e) assignment of
rights under the 2015 and 2016 insurance policies to resolve any claims related
to Fires in those policy years.  The Aggregate Fire Victim Consideration shall
not include any amounts for the Public Entity Settlement which shall be
satisfied from other plan financing sources but not the Aggregate Fire Victim
Consideration.
     
Assigned Rights and Causes of Action means any and all rights, claims, causes of
action, and defenses related thereto relating directly or indirectly to any of
the Fires that the Debtors may have against vendors, suppliers, third party
contractors and consultants (including those who provided services regarding the
Debtors’ electrical system, system equipment, inspection and maintenance of the
system, and vegetation management), former directors and officers of the Debtors
solely to the extent of any directors and officers Side B insurance coverage,
and others as mutually agreed upon by the Plan Proponents and identified in the
Schedule of Assigned Rights and Causes of Action.
     
Fires means the fires that occurred in Northern California, listed on Exhibit A
annexed hereto.
     
Fire Claim means any Claim against the Debtors in any way arising out of the
Fires, including, but not limited to, any Claim resulting from the Fires for (a)
general and/or specific damages, including any Claim for personal injury,
wrongful death, emotional distress and similar claims, pavement fatigue, damage
to culverts, ecosystem service losses, municipal budget
adjustments/reallocation, lost revenue and tax impacts, local share of
reimbursed fire clean-up costs, future estimated infrastructure costs, water
service losses, lost landfill capacity, costs related to






--------------------------------------------------------------------------------

1 The term sheet assumes that the $1.01 billion Public Entity Settlement is paid
for separately.




2

--------------------------------------------------------------------------------





 
unmet housing (e.g., housing market impact due to the Fires and adjustments for
increased homeless population), and/or hazard mitigation costs (including,
watershed restoration and hazardous tree removal expenses); (b) damages for
repair, depreciation and/or replacement of damaged, destroyed, and/or lost
personal and/or real property; (c) damages for loss of the use, benefit,
goodwill, and enjoyment of real and/or personal property; (d) damages for loss
of wages, earning capacity and/or business profits and/or any related
displacement expenses; (e) economic losses; (f) damages for wrongful injuries to
timber, trees, or underwood under California Civil Code § 3346; (g) damages for
injuries to trees under California Code of Civil Procedure § 733; (h) punitive
and exemplary damages under California Civil Code §§ 733 and 3294, California
Public Utilities Code § 2106, or otherwise, (i) restitution; (j) fines or
penalties; (k) any and all costs of suit, including all attorneys’ fees and
expenses, expert fees, and related costs, including all attorneys and other fees
under any theory of inverse condemnation; (l) for prejudgment and/or
postpetition interest; (m) other litigation costs stemming from the Fires; and
(n) declaratory and/or injunctive relief.  For avoidance of doubt and without
prejudice to the Debtors’ right to object to any such Claim, “Fire Claim” shall
not include any (y) Claim for substantial contribution under section 503(b) of
the Bankruptcy Code, or (z) any Subordinated Debt Claim and HoldCo Common
Interest.  The Fire Claims shall not include claims arising from the Kincade
Fire or any fire other than the fires included on Exhibit A (including, without
limitation, any postpetition fire).
 
 
 
Fire Victim Claim means any Fire Claim that is not a Public Entities Wildfire
Claim or a Subrogation Wildfire Claim.       Fire Victim Equity Value means 14.9
multiplied by the Normalized Estimated Net Income as of the date to be agreed
upon.       Fire Victim Trust means one or more trusts established on the
Effective Date to administer, process, settle, resolve, satisfy, and pay Fire
Victim Claims.       HoldCo Fire Victim Claim means any Fire Victim Claim
against HoldCo.       Normalized Estimated Net Income shall mean, in each case
with respect to the estimated year 2021, (a) on a component by-component basis
(e.g., distribution, generation, gas transmission and storage, and electrical
transmission), the sum of (i) the









3

--------------------------------------------------------------------------------






 
Utility's estimated earning rate base for such component, times (ii) the equity
percentage of the Utility's authorized capital structure, times (iii) the
Utility's authorized rate of return on equity for such component, less (b) the
projected post-tax difference in interest expense or preferred dividends for the
entire company and the authorized interest expense or preferred dividends
expected to be collected in rates based on the capital structure in the approved
Plan, if any, less (c) the amount of the Utility’s post-tax annual contribution
to the Go-Forward Wildfire Fund.
     
Plan Proponents means the Debtors, certain funds and accounts managed or advised
by Abrams Capital Management, LP, and certain funds and accounts managed or
advised by Knighthead Capital Management, LLC.
     
Requisite Consenting Fire Claimant Professionals has the meaning set forth in
the RSA.
     
Tax Benefits mean the difference between the income taxes actually paid by the
Reorganized Utility and the income taxes that the Reorganized Utility would have
paid to the taxing authorities for such taxable year absent the net operating
losses of the Utility and any deductions arising from the payment of Fire Victim
Claims and Subrogation Claims.
     
Tax Benefits Payment Agreement means an agreement between the Reorganized
Utility and the Fire Victim Trust pursuant to which the Reorganized Utility
agrees (a) to pay to the Fire Victim Trust an amount of cash equal to (i) up to
$650 million of Tax Benefits for fiscal year 2020 to be paid on January 15, 2021
(the “First Payment Date”); and (ii) up to $700 million of Tax Benefits for
fiscal year 2021 to be paid on or before January 15, 2022 (the “Final Payment
Date”) plus the amount of any shortfall of the payments owed on the First
Payment Date and the Final Payment Date so that on the Final Payment Date, the
Fire Victim Trust shall have received payments under the Tax Benefits Payment
Agreement in an aggregate cash amount of $1.350 billion from Tax Benefits or
draws upon letters of credit under the terms of this definition or otherwise;
(b) in the event that Tax Benefits in fiscal year 2020 exceed $650 million, the
Reorganized Utility shall use such excess Tax Benefits to prepay, on or before
the First Payment Date the amount of Tax Benefits to be paid for fiscal year
2021; (c) in the event that payments from the Tax Benefits Payment Agreement
received on or before the First Payment Date are less than $650 million for any
reason (a “First Payment Shortfall”), the Reorganized Utility shall deliver to
the Fire Victim Trust an unconditional, standby letter of credit, payable at






4

--------------------------------------------------------------------------------






 
sight (with no approval or confirmation from the Reorganized Utility or other
drawing conditions) and otherwise in form and substance satisfactory to the Fire
Victim Trustee, naming the Fire Victim Trust as beneficiary the (“LOC”), from an
institution acceptable to the Fire Victim Trust within fifteen (15) business
days of the First Payment Date (the “LOC Issuance Date”) in an amount to cover
such First Payment Shortfall, which may be presented to the issuing bank for
payment to the Fire Victim Trust on February 9, 2022 to the extent that any
amounts remain owing to the Fire Victim Trust under the Tax Benefits Payment
Agreement on that date; (d) if the Reorganized Utility has not delivered such
letter of credit within ten (10) days of the LOC Issuance Date, then the Fire
Victim Trust shall have the right to file a stipulated judgment against the
Reorganized Utility in the amount of the First Payment Shortfall based on a
declaration by the Fire Victim Trustee of the Reorganized Utility’s failure to
comply with this requirement of the Tax Benefits Payment Agreement; (e) in the
event that payments from the Tax Benefit Payment Agreement and LOC received on
or before the Final Payment Date are less than $1.350 billion for any reason (a
“Final Payment Shortfall”) then on February 9, 2022, the Fire Victim Trust shall
have the right to file a stipulated judgment against the Reorganized Utility in
the amount of the Final Payment Shortfall based on a declaration by the Fire
Victim Trustee of the Reorganized Utility’s failure to comply with this
requirement of the Tax Benefits Payment Agreement; (f) in the event there is a
change of control as defined within the meaning of Section of 382 of the
Internal Revenue Code after and other than as a result of the occurrence of the
Effective Date, if any, all such payments provided for in (a)(i) and (ii) shall
become automatically due and payable within fifteen days of such change in
control (and the letter of credit, if issued, may be drawn); and (g) in the
event that the Reorganized Utility obtains financing that monetizes or is
otherwise secured by the Tax Benefits, the Reorganized Utility shall use the
first $1.350 billion in proceeds of such financing to make all payments in
(a)(i) and (ii) above to the Fire Victim Trust on January 15, 2021.
     
Utility Fire Victim Claim means any Fire Victim Claim against the Utility.
   
Article III – Classification of Claims and Interests
Class 8A – HoldCo Fire Victim Claims
     
(a)          Treatment:  On the Effective Date, all HoldCo Fire Victim Claims
shall be deemed satisfied, settled, released and discharged through the
treatment provided to Utility Fire Victim Claims.







5

--------------------------------------------------------------------------------






 
Pursuant to the Channeling Injunction, each holder of a HoldCo Fire Victim Claim
shall have its Claim permanently channeled to the Fire Victim Trust, and such
Claim shall be asserted exclusively against the Fire Victim Trust in accordance
with its terms, with no recourse to the Debtors, the Reorganized Debtors, or
their respective assets and properties.
     
(b)          Impairment and Voting:  The HoldCo Fire Victim Claims are Impaired,
and holders of HoldCo Fire Victim Claims are entitled to vote to accept or
reject the Plan.
     
Class 11B – Utility Fire Victim Claims
     
(a)          Treatment:  In accordance with the requirements of section 3292 of
the Wildfire Legislation (A.B. 1054), on the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors shall establish and
fund the Fire Victim Trust with the Aggregate Fire Victim Consideration. 
Utility Fire Victim Claims shall be satisfied solely from the Fire Victim Trust.
     
(b)          Funding of the Fire Victim Trust as provided above shall be in full
and final satisfaction, release, and discharge of all Utility Fire Victim
Claims.  Each holder of a Utility Fire Victim Claim shall receive payment as
determined in accordance with the Fire Victim Claims Resolution Procedures.
     
(c)          On the Effective Date, the Debtors’ liability for all Utility Fire
Victim Claims shall be fully assumed by, and be the sole responsibility of the
Fire Victim Trust, and all such Claims shall be satisfied solely from the assets
of the Fire Victim Trust.  Pursuant to the Channeling Injunction, each holder of
a Utility Fire Victim Claim shall have its Claim permanently channeled to the
Fire Victim Trust, and such Claim shall be asserted exclusively against the Fire
Victim Trust in accordance with its terms, with no recourse to the Debtors, the
Reorganized Debtors, or their respective assets and properties.
     
(d)          Impairment and Voting:  The Utility Fire Victim Claims are
Impaired, and holders of Utility Fire Victim Claims are entitled to vote to
accept or reject the Plan.
   
Execution of the Plan
6.6          The Fire Victim Trust
     
(a)          On or before the Effective Date, the Fire Victim Trust shall be
established.  In accordance with the Plan, the Confirmation Order, the Fire
Victim Trust Agreement and the Fire Victim







6

--------------------------------------------------------------------------------






 
Claims Resolution Procedures, the Fire Victim Trust shall administer, process,
settle, resolve, liquidate, satisfy, and pay all Fire Victim Claims.  All Fire
Victim Claims shall be channeled to the Fire Victim Trust and shall be subject
to the Channeling Injunction.  The Fire Victim Trust shall be funded with the
Aggregate Fire Victim Consideration.  The Fire Victim Trust Agreement shall
provide that the Fire Victim Trust shall receive a credit against any Fire
Victim Claim for the amount that any holder of such Fire Victim Claim, its
predecessor, successor, or assignee received or shall receive from any insurance
company under and pursuant to the terms and coverage provisions of any insurance
policy for losses resulting from a Fire and that any funds received by any
holder of Fire Victim Claim, net of attorney’s fees, shall satisfy, to the
extent applicable, any amounts of restitution the Debtors or Reorganized Debtors
might be subject to under Cal. Penal Code § 1202.4.
     
(b)          Each trust comprising the Fire Victim Trust is intended to be
treated, and shall be reported, as a “qualified settlement fund” for U.S.
federal income tax purposes and shall be treated consistently for state and
local tax purposes, to the extent applicable; provided, however, that the
Reorganized Debtors may elect to treat any trust comprising the Fire Victim
Trust as a “grantor trust” for U.S. federal income tax purposes, in which case
each such trust shall be treated consistently for state and local tax purposes,
to the extent applicable.  The Fire Victim Trustee and all holders of Fire
Victim Claims shall report consistently with the foregoing.  The Fire Victim
Trustee shall be the “administrator,” within the meaning of Treasury Regulations
Section 1.468B-2(k)(3), of the Fire Victim Trust and, in such capacity, the Fire
Victim Trustee shall be responsible for filing all tax returns of the Fire
Victim Trust and, out of the assets of the Fire Victim Trust, the payment of any
taxes due with respect to trust assets or otherwise imposed on the Fire Victim
Trust (including any tax liability arising in connection with the distribution
of trust assets), shall be permitted to sell any assets of the Fire Victim Trust
to the extent necessary to satisfy such tax liability (including any tax
liability arising in connection with such sale).
     
Fire Victim Trustee
     
(a)          Powers and Duties of Trustee.  The powers and duties of the Fire
Victim Trustee shall include, but shall not be limited to, those
responsibilities vested in the Fire Victim Trustee pursuant to the terms of the
Fire Victim Trust Agreement, or as may be otherwise necessary and proper to (i)
make distributions to holders







7

--------------------------------------------------------------------------------






 
of Fire Victim Claims in accordance with the terms of the Plan and the Fire
Victim Trust Agreement and (ii) carry out the provisions of the Plan relating to
the Fire Victim Trust and the Fire Victim Claims.  The Fire Victim Trustee shall
maintain good and sufficient books and records relating to each Fire Victim
Claim, including the identity of the owner of each Fire Victim Claim and the
amount and date of all Distributions made on account of each such Fire Victim
Claim.
     
(b)          The Fire Victim Trustee shall cooperate fully with the Reorganized
Debtors in connection with the preparation and filing by the Reorganized Debtors
of any tax returns, claims for refunds, or other tax filings, and any tax
proceedings, to the extent relating to any transfers to, distributions by, or
the operations of the Fire Victim Trust.
     
(c)          The Fire Victim Trustee may request an expedited determination of
taxes under section 505(b) of the Bankruptcy Code for all tax returns filed by
or on behalf of the Fire Victim Trust through the termination of the Fire Victim
Trust.
   
Release Amendments:
None of the releases or exculpation provisions in the Amended Plan shall release
any party for which a claim or cause of action is assigned to the Fire Victims
Trust.
   
Conditions to Effectiveness:
The Confirmation Order, in form and substance reasonably acceptable to the Plan
Proponents and the Requisite Consenting Fire Claimant Professionals, shall have
been entered by the Bankruptcy Court no later than the June 30, 2020 date set
forth in section 3292(b) of the Wildfire Legislation (A.B. 1054) or any
extension of such date;
     
All definitive documents relating to the Plan, capitalization, equity and debt
financing shall be in form and substance reasonably acceptable to the Plan
Proponents and the Requisite Consenting Fire Claimant Professionals;
     
No parties other than holders of Fire Victim Claims shall have a right, or
involvement in, the Fire Victim Claim Resolution Procedures, the Fire Victim
Trust Agreement, the administration of the Fire Victims Trust, the selection of
a trustee, settlement fund administrator, claims administrator, or a trust
oversight committee.  The Fire Victim Claims shall be administered by a Fire
Victim Trust and a settlement oversight committee independent of the Debtors. 
The Fire Victim Claims shall be





8

--------------------------------------------------------------------------------




 
administered, allocated and distributed in accordance with applicable ethical
rules and subject to adequate informed consent procedures.  The Fire Victim
Trustee shall receive settlement allocations consistent with model rule 1.8 g. 
The rules and procedures governing the administration and allocation of the
funds from the Fire Victim Trust shall be objectively applied and transparent. 
The Debtors, creditors (other than holders of Fire Victim Claims), or any other
party (other than holders of Fire Victim Claims), shall have no rights to any of
the proceeds in the trust, nor any clawback or reversion interest of any of the
monies allocated to any of the holders of Fire Victim Claims generally or in the
total amount funded to the trust.
 







9

--------------------------------------------------------------------------------





EXHIBIT A


Fires



 
1.
Butte Fire (2015)
 
2.
North Bay Wildfires (2017)
   
a.
LaPorte
   
b.
McCourtney
   
c.
Lobo
   
d.
Honey
   
e.
Redwood / Potter Valley
   
f.
Sulphur
   
g.
Cherokee
   
h.
37
   
i.
Blue
   
j.
Pocket
   
k.
Atlas
   
l.
Cascade
   
m.
Nuns
   
n.
Adobe
   
o.
Norrbom
   
p.
Pressley
   
q.
Patrick
   
r.
Pythian / Oakmont
   
s.
Maacama
   
t.
Tubbs
   
u.
Point
   
v.
Sullivan
 
3.
Camp Fire (2018)
 
4.
Ghost Ship Fire (2016)








10

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF JOINDER AGREEMENT


This Joinder Agreement to the Agreement, dated as of [_______], (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), between
PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
“Utility”), as debtors and debtors in possession (collectively, the “Company” or
the “Debtors”), the TCC and the Consenting Fire Claimant Professionals is
executed and delivered by ___________________________ (the “Joining Party”) as
of ______________, 2019. Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Agreement.


1.  Agreement to Be Bound.  The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions hereof). The Joining Party shall hereafter be deemed to be a
“Consenting Fire Claimant Professional,” and “Party” for all purposes under the
Agreement.


2.  Representations and Warranties.  With respect to the aggregate principal
amount of the Claims set forth below his, her or its name on the signature page
hereto, the Joining Party hereby makes the representations and warranties of a
Consenting Fire Claimant Professional, as applicable, and Joining Party has the
power and authority to execute this Joinder Agreement.


3.  Governing Law.  This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
any conflict of law provisions that would require the application of the law of
any other jurisdiction.


[Signature page follows.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.



     






       
By:

    Name:

    Title:


     


   





Notice Address:



       



   

   

       
Fax:

    Attention:

    Email:


     


   






   
Acknowledged:
             
COMPANY
                       


By:

      Name:
      Title:
           





